Case 2:19-cv-02127-SHL Document 156 Filed 05/20/20 Page 1 of 1   PageID 1239



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


DAVID BISHOP,                     )
                                  )
     Plaintiff,                   )
                                  )
v.                                )     2:19-cv-02127-SHL
                                  )
LG CHEM AMERICA, INC.             )
                                  )
     Defendant.                   )


                                  JUDGMENT


JUDGMENT BY COURT. This action having come before the Court on
Defendants’ Notice of Removal (ECF No. 1), filed February 21,
2019,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance
with the Order Dismissing With Prejudice as to Defendant LG Chem
America, Inc. (ECF No. 155) filed May 20, 2020, and pursuant to
F.R.C.P. 41, all claims in this matter, as to LG Chem America,
Inc. are hereby DISMISSED WITH PREJUDICE.

APPROVED:

s/ Sheryl H. Lipman
SHERYL H. LIPMAN
UNITED STATES DISTRICT JUDGE

May 20, 2020
Date
